Exhibit 10.1

Loan #401663900

LOAN AGREEMENT

This Loan Agreement (this “Agreement”) is made as of the 6th day of June, 2014,
by and between USAMERIBANK, a Florida banking corporation (“Lender”), and
SADDLEBROOK RESORTS, INC., a Florida corporation (“Borrower”).

W I T N E S S E T H:

WHEREAS, contemporaneously with the execution of this Agreement, Lender is
making a certain loan to Borrower in the principal amount of $5,000,000.00 (the
“Loan”), for the purpose of refinancing an existing mortgage to allow funding
for capital improvements on property located at 5700 Saddlebrook Way, Wesley
Chapel, Florida 33543 together with all related improvements (collectively, the
“Improvements”) located on the real property more particularly described on
Exhibit “A” attached hereto (the “Land”); and

WHEREAS, the Loan is (i) evidenced by a certain promissory note dated as of even
date herewith, made by Borrower and payable to the order of Lender in the
principal amount of the Loan (the “Note”), related agreements, documents and the
like together with all related schedules and confirmations that are entered into
now or in the future; and (ii) secured by, among other collateral, a first
priority mortgage, security agreement and fixture filing dated as of even date
herewith from Borrower to Lender (the “Mortgage”), encumbering the Land and the
Improvements (the Land and the Improvements being hereinafter collectively
called the “Project”; and the Note, the Mortgage, this Agreement, and all other
documents executed by Borrower or delivered to Lender in connection with the
Loan, now or in the future, being hereinafter collectively called the “Loan
Documents”); and

WHEREAS, Borrower’s payment and performance of the Loan is guaranteed by
SADDLEBROOK INTERNATIONAL TENNIS, INC., a Florida corporation and THOMAS L.
DEMPSEY (hereinafter collectively referred to as the “Guarantor”), pursuant to
those certain Guaranty Agreements dated as of even date herewith (collectively,
the “Guaranty”); and

WHEREAS, Lender has agreed to make and Borrower has agreed to accept the Loan,
upon and subject to the terms and conditions hereinafter set forth;

 

1



--------------------------------------------------------------------------------

Loan #401663900

 

NOW, THEREFORE, in consideration of the premises, it is agreed by the parties
hereto as follows:

ARTICLE I

THE LOAN, COLLATERAL, AND

LOAN ORIGINATION FEE

1. The Loan. Subject to the terms and conditions contained in this Agreement,
and in reliance upon the representations and warranties hereinafter set forth,
Lender agrees that Borrower may borrow a principal amount not to exceed
$5,000,000.00 for the purposes described in the recitals of this Agreement.
Borrower agrees to accept the Loan and to use the proceeds thereof only as
provided herein. The Loan shall be evidenced by the Note, with principal and
interest being payable as provided in the Note and Mortgage.

2. Security for the Loan. The Loan is and shall be secured by (i) the Mortgage;
(ii) a certain Assignment of Rents and Leases dated as of even date herewith
from Borrower to Lender, encumbering the property rights more particularly
described therein; (iii) UCC-1 Financing Statements, filed with the Clerk of
Circuit Court in the county where the Land is located and with the Florida
Secured Transaction Registry; (iv) the Guaranty; and (v) such other collateral
as may be (A) required hereunder or under any of the other Loan Documents, or
(B) otherwise provided to Lender (the documents described in this paragraph
being hereinafter collectively called the “Security Documents”).

3. Loan Fee. Borrower will pay to Lender a non-refundable loan fee in the amount
of $25,000.00 (the “Loan Fee”). The parties recognize and agree that the Loan
Fee (i) was not and is not a charge for the use of money, but rather a purchase
of the right to secure a loan of money on the part of Borrower; (ii) was a
material inducement for Lender to make the Loan and for having Lender ready,
willing and able to fund the Loan in accordance with the terms of this
Agreement. Borrower’s payment of the Origination Fee to Lender is and shall be
in addition to all other payments (including without limitation principal and
interest) now or hereafter payable to Lender pursuant to the terms and
conditions of the Note and the other Loan Documents.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Borrower hereby represents and warrants to Lender as follows:

1. Organization, Good Standing, Etc. (a) Borrower (i) is a Florida corporation
duly organized, validly existing and in good standing under the laws of the
State of Florida; (ii) has the power and authority to own property and to carry
on its business in every jurisdiction in which the nature of its business or its
properties make such qualification necessary; (iii) is in compliance with all
laws, regulations, ordinances and public authorities applicable to it; and
(iv) has the full power and authority to consummate the transactions
contemplated herein.

 

2



--------------------------------------------------------------------------------

Loan #401663900

 

2. Organizational Documents of Borrower. The Articles of Incorporation and
By-Laws of Borrower that have been furnished to Lender are true and complete,
and have not been modified or amended except by amendments of which Lender has
been advised and furnished true and complete copies.

3. Validity of Loan Documents. The execution and delivery of this Agreement and
the other Loan Documents by Borrower, the performance of its obligations
hereunder and thereunder, and the consummation of the transactions contemplated
hereby (i) have been duly authorized by all requisite action on the part of
Borrower; (ii) do not require the approval of any governmental authority;
(iii) will not violate any provision of law (including, without limitation, any
applicable usury law or similar law), any order or regulation of any court or
other governmental authority, or any indenture, agreement or other instrument to
which Borrower is a party or by which it or any of its property is bound; and
(iv) will not conflict with, result in a breach of or constitute (with due
notice and/or lapse of time) a default under any such indenture, agreement or
other instrument, or result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever upon any of Borrower’s property or assets,
except as contemplated by the provisions of this Agreement. The Loan Documents
constitute the legal, valid and binding obligations of Borrower.

4. Financial Statements. All balance sheets, statements of profit and loss, and
other financial data that have been furnished to Lender with respect to Borrower
or any Guarantor (i) are complete and correct in all material respects; and
(ii) accurately present the financial condition of Borrower and each such
Guarantor as of the dates, and the results of their operations for the periods,
for which the same have been furnished. Such balance sheets disclose all known
liabilities, direct and contingent, as of their respective dates and there has
been no change in the condition of Borrower or any Guarantor, financial or
otherwise, since the date of the most recent financial statements furnished to
Lender with respect thereto, other than changes in the ordinary course of
business, none of which changes has been materially adverse.

5. Other Information. All other information, reports, papers and data furnished
to Lender with respect to Borrower or any Guarantor are accurate, correct and
complete in all material respects.

6. Other Agreements. Borrower is not (i) a party to or bound by any agreement or
instrument adversely affecting its present or proposed businesses, properties or
assets, or its operation or condition, financial or otherwise; or (ii) in breach
or default in the performance, observance or fulfillment of any material
obligations, covenants or conditions set forth in any agreement or instrument to
which it is a party or by which it is bound.

7. Other Financing. Borrower has not received any financing for the Project
except for the Loan.

 

3



--------------------------------------------------------------------------------

Loan #401663900

 

8. Taxes. Borrower has filed all income tax returns required to have been filed
by it and has paid all taxes which have become due pursuant to such returns or
pursuant to any assessment received by it, and Borrower does not know of any
basis for additional assessment in respect of such taxes. There are no liens
against the Project for any past due taxes or for any public assessments for
paving, sidewalks, curbing, sewers or any other street or off-site improvements
of any kind constructed, commenced or contracted for prior to the date hereof.
The Project is free from all due and unpaid water charges, sewer rents, taxes
and assessments.

9. Litigation. There is not now pending against or affecting Borrower or any
Guarantor, nor to the knowledge of Borrower is there threatened, any action,
suit or proceeding at law or in equity, or by or before any governmental
authority (domestic or foreign) or any administrative agency, which, if
adversely determined, would impair or adversely affect the financial condition
or operations of Borrower or any Guarantor. Neither Borrower nor any Guarantor
is involved in any state or federal bankruptcy, reorganization, arrangement,
insolvency proceedings, receivership or any other debtor-creditor proceeding,
nor has Borrower or any Guarantor made any assignment for the benefit of
creditors.

10. Title. Borrower has good and marketable title in fee simple to the Land,
free and clear of any liens, charges, encumbrances, security interests and
adverse claims whatsoever, except for the matters, if any, listed as exceptions
in that certain Fidelity National Title Insurance Company Title Commitment
Number 4814240 as from time to time endorsed, bearing an original effective date
of May 12, 2014 @ 7:00 a.m. in favor of Lender, as amended and delivered to
Lender on the date hereof (the “Permitted Encumbrances”).

12. Utilities. All utility services necessary for the full use and operation of
the Project within or at the boundaries of the Land, including water supply,
storm and sanitary sewer facilities, electricity and telephone facilities are
available for the use of Borrower at the boundaries of the Land.

13. Licenses, Etc. All licenses, permits, consents, approvals and authorizations
to occupy and operate the Project have been obtained and are in full force and
effect, including without limitation all licenses, permits, consents, approvals
and authorizations required under federal, state and/or local laws, statutes,
regulations, rules, codes, ordinances and orders with respect to platting,
subdivision, zoning, land use, access to public streets, curb cuts, drainage,
safety, building, fire protection, water, sewer, environmental and energy
matters.

14. Environmental Laws. All pollution control and environmental protection laws
and regulations that are applicable to the Project and the use thereof have been
and will be satisfied.

15. No Event of Default. No default or Event of Default exists under this
Agreement, the other Loan Documents or the Permitted Encumbrances and no event
has occurred and is continuing which, with notice or the passage of time or both
would constitute a default or Event of Default under any provision hereof or
thereof. The consummation of the transactions hereby contemplated

 

4



--------------------------------------------------------------------------------

Loan #401663900

 

and performance of this Agreement and the other Loan Documents will not result
in any breach of, or constitute a default under the Permitted Exceptions or any
mortgage, deed of trust, lease, bank loan or credit agreement, articles of
organization, corporate charter, by-law, partnership agreement or other
instrument to which Borrower or any Guarantor is a party or by which any of them
may be bound or affected.

16. Sale of Securities/Land Sales. Borrower has not instituted, caused to be
instituted or been a party to and, to the best of Borrower’s knowledge, there
has not been any public offering with respect to the Project within the meaning
of the Securities Act of 1933 or the Securities Exchange Act of 1934. Borrower
has complied with and will comply with all laws and regulations of the State of
Florida applicable to the Land, and has not received any notice of commencement
of any pending proceeding or investigation by any governmental authority with
respect to any offering of or related to the Land. Borrower will not institute,
cause to be instituted, be an issuer or underwriter of, or be a party to any of
the acts described in the preceding sentences of this paragraph without the
prior written consent of Lender.

17. Priority of Lien on Personalty. No chattel mortgage, security agreement,
financing statement or other title retention agreement (except those executed in
favor of Lender) has been or will be executed with respect to any personal
property, chattel or fixture encumbered by any Loan Document.

18. Condition of the Project. No part of the Project is now materially damaged
or injured as a result of any fire, explosion, accident, flood or other
casualty, except those Grounds Maintenance buildings which were damaged or
destroyed by fire on or about November 2, 2013.

19. Construction Liens. No notice of commencement has been filed of record with
respect to the Land or the Improvements, and no other act or thing has been or
will be done with respect to the Project (including without limitation any
construction or delivery of materials) that could, under any circumstances, give
rise to the recordation of any lien of a mechanic, materialman, contractor,
subcontractor, laborer or any other person prior to the recording of the
Mortgage.

ARTICLE III

BORROWER’S COVENANTS

Borrower hereby covenants and agrees that, from the date hereof until all
indebtedness and obligations of Borrower under this Agreement or the other Loan
Documents have been paid, performed and discharged in full:

1. Existence, Properties, Etc. Borrower shall do all things necessary to
preserve and maintain in full force and effect (i) the existence and good
standing of Borrower as a corporation under the laws of the State of Florida;
and (ii) all qualifications or licenses, if any, required for the conduct of
Borrower’s business.

 

5



--------------------------------------------------------------------------------

Loan #401663900

 

2. Casualty Insurance.

(a) Borrower shall (i) keep the Improvements and all personal property owned by
Borrower and located on the Land insured against loss or damage by fire, theft,
vandalism, malicious mischief and such other hazards and contingencies as Lender
may require from time to time; (ii) during any period of construction, cause the
policy evidencing such fire and extended coverage insurance for the Improvements
to be in the so-called “Builder’s Risk 100% Completed Value Non-Reporting” form;
(iii) ensure that each policy required under this paragraph provides that
(A) losses will be adjusted with Lender, (B) loss payments will be payable to
Lender alone, such payments to be applied, at the option of Lender (except as
may be otherwise provided herein or in the Mortgage), to the restoration, repair
or replacement of the Improvements or the payment of the principal and interest
on the Note and all other indebtedness of Borrower to Lender, (C) the interest
of Lender shall be insured regardless of any breach or violation by Borrower of
any warranties, declarations, terms or conditions contained in such policy, and
(D) if such insurance is cancelled or materially changed for any reason
whatsoever, the insurer shall promptly notify Lender and such cancellation or
change shall not be effective as to Lender for thirty (30) days after receipt by
Lender of such notice; and (iv) deliver to Lender a copy of each such policy
(or, in Lender’s discretion, a certificate of coverage satisfactory to Lender in
connection therewith) upon the execution hereof, and a copy of each renewal
policy (or, in Lender’s discretion, a certificate of coverage satisfactory to
Lender in connection therewith) not less than thirty (30) days prior to the
expiration of the original policy or preceding renewal policy (as the case may
be), and shall also deliver to Lender receipts or other evidence that the
premiums thereon have been paid.

(b) All insurance policies required under this Agreement shall be subject to
Lender’s approval as to amounts, form, risk coverage, deductibles, insurance and
provisions relating to notices, cancellation and Lender’s rights as
mortgagee/loss payee; provided, however, that the limits of coverage required
for the Improvements shall be their actual replacement cost. Loss payments shall
be applied to the restoration, repair or replacement of the Improvements
provided (i) no Event of Default (or any other event that, with notice or the
passage of time, or both, would constitute an Event of Default) has occurred and
is continuing; (ii) Borrower either (A) deposits additional monies with Lender
in amounts which in Lender’s judgment are sufficient to defray all costs to be
incurred in excess of the loss payments to complete the restoration and all
costs associated therewith, including labor, materials, architectural and design
fees and expenses and contractor’s fees and expenses, or (B) provides evidence
satisfactory to Lender of the direct payment by Borrower of all costs to be
incurred in excess of the loss payments to complete the restoration and all
costs associated therewith, including labor, materials, architectural and design
fees and expenses and contractor’s fees and expenses, through direct payment to
the parties providing same, all as evidenced by paid receipts and/or cancelled
checks and lien waivers or releases satisfactory to Lender; (iii) Lender shall
have approved a budget and cost breakdown for the restoration, together with a
disbursement schedule, in detail satisfactory to Lender; and (iv) Lender
determines that such Improvements can be restored, repaired or replaced on or
before the maturity date of the Loan. If the conditions set forth in the
preceding sentence are not met to Lender’s satisfaction, the loss payments shall
at Lender’s discretion be applied to the payment of the principal and interest
on the Note and all other indebtedness of Borrower to Lender.

 

6



--------------------------------------------------------------------------------

Loan #401663900

 

3. Liability Insurance. Borrower shall carry comprehensive general liability
insurance to protect Borrower and Lender against liability incident to the use
of, or resulting from any accident or injury occurring on or about the Land and
Improvements, with liability limits of $1,000,000.00 for the injury or death of
any one person, $2,000,000.00 for any number of injuries or deaths arising out
of a single occurrence, and $1,000,000.00 combined single limit for property
damage, and with respect to each policy, naming Lender as a mortgagee/loss payee
and additional insured thereunder as applicable, together with such other
insurance policies, coverages, endorsements, provisions and the like that Lender
shall request from time to time.

4. Workers’ Compensation Insurance. Borrower shall carry workers’ compensation
and employer’s liability insurance covering all liability in connection with the
Project under applicable workers’ compensation laws, and shall deliver to Lender
such certificates of coverage with respect thereto as may be requested from time
to time by Lender.

5. Flood Insurance. Borrower shall comply with any applicable requirements of
the Flood Disaster Protection Act.

6. Wind Storm and Optional Perils Insurance. Borrower shall obtain, and at all
times maintain in full force and effect, wind storm and optional perils coverage
and shall deliver to Lender such certificate of coverage as requested from time
to time by Lender.

7. Books and Records.

(a) Borrower shall maintain full and complete books of account and other records
reflecting the results of its operations (in conjunction with its other
operations as well as its operation of the Project), and such records shall be
maintained consistent with the manner in which they have been historically
maintained and Borrower will furnish, or cause to be furnished to Lender
(i) annually, within one-hundred twenty days (120) days of year end, but in no
event of each year during the term of the loan, audited financial statements;
(ii) quarterly, within thirty (30) days of quarter end, company prepared
financial statements, and (iii) forthwith after the issuance or preparation
thereof, any financial statements of Borrower prepared by an accountant which
are furnished to any other lender.

(b) Borrower shall cause Guarantor, Thomas L. Dempsey to provide his personal
financial statements to Lender annually each year while his personal Guaranty
Agreements remains in effect.

(c) Borrower shall cause Guarantor, Saddlebrook International Tennis, Inc., and
any subsidiaries of Saddlebrook lnternational Tennis, Inc. (i) annually, within
one-hundred twenty days (120) days of year end, each year during the term of the
loan, audited financial statements; and (ii) quarterly, within thirty (30) days
of quarter end, company prepared financial statements,

 

7



--------------------------------------------------------------------------------

Loan #401663900

 

(d) In addition to the foregoing, Borrower (i) promptly furnish to Lender such
other financial statements and other data concerning its affairs and properties
of Borrower or any Guarantor as Lender from time to time may reasonably request;
(ii) promptly notify Lender of any material adverse change in financial
condition of Borrower or in the physical condition of the Land or Improvements;
(iii) shall maintain with Lender personal and/or business depository accounts
during the term of this loan. At any time and from time to time, Borrower shall
deliver or cause to be delivered to Lender such other financial data as Lender
shall reasonably request with respect to the ownership and operation of the
Project, and Lender shall have the right, at reasonable times and upon
reasonable notice, to audit Borrower’s books of account and records relating to
the Project, all of which shall be made available to Lender and Lender’s
representatives for such purpose, from time to time at the Project. If such
statements or balance sheets are not received within the time(s) provided, then,
following written notice to Borrower, Lender shall have the right to employ
independent auditors of its choice to inspect the books and other records of
Borrower to obtain and/or verify the necessary information, for which audit
Borrower agrees to make payment and hold Lender harmless from the cost and
expense of same. After the occurrence of an Event of Default, Lender shall have
the right, in the exercise of its sole discretion, to require that Borrower, at
Borrower’s sole cost and expense, cause any financial statements of Borrower
required by clause (i) in subparagraph (a) above to be audited by an independent
certified public accountant acceptable to Lender, and that Borrower deliver such
audited financial statements to Lender in lieu of, or in addition to, the
unaudited financial statements required by clause (i).

8. Notice. Borrower shall give prompt written notice to Lender of (i) any
material action or proceedings related to the Project or the Loan that are
instituted by or against Borrower or any Guarantor in any court or by any
commission or other regulatory body, or (ii) any action or proceedings
instituted by or against Borrower or any Guarantor, or threatened against any of
them in writing, that might result in a judgment or judgments of $100,000.00 or
more, or (iii) any other action, event or condition of any nature known to
Borrower, or of which it should have knowledge, that (A) constitutes an Event of
Default, or (B) might have a material adverse effect upon the business,
operations, properties, assets or financial condition of Borrower or any
Guarantor.

9. Performance of Obligations. Borrower shall duly pay, perform and discharge
all of its obligations under this Agreement, the Note, the Security Documents
and the other Loan Documents.

10. Other Financing. Borrower shall not obtain other financing (secured or
unsecured) in connection with the Project without the prior written consent of
Lender, provided, however, that (i) Borrower shall in no way be prohibited or
constrained from entering into a single commercial equipment lease with a
capital cost less than One Hundred Thousand Dollars ($ 100,000. 00) or an annual
commercial lease with an annual aggregate capital cost of Five Hundred Thousand
Dollars ($500,000.00) or less and Borrower shall have no obligation to obtain
prior written consent before entering into such commercial equipment leases; and
(ii) Borrower shall in no way be prohibited or

 

8



--------------------------------------------------------------------------------

Loan #401663900

 

constrained from entering into any loan agreement, provided the same is not
secured by any collateral pledged to Lender or accepting any financial
contribution from Thomas L. Dempsey or Saddlebrook International Tennis, Inc.

11. Transfer or Conveyance. Borrower shall not, voluntarily or by operation of
law, sell, convey or transfer, or permit to be sold, conveyed or transferred,
any interest in or any part of the Project or any shares of Borrower, provided,
however, that Borrower shall not be prohibited or constrained from selling,
transferring or conveying any shares of Borrower to any member of the Thomas L.
Dempsey family, provided they provide prior written notice of such transfer to
Lender. Any prohibited transaction under this paragraph shall be null and void
as to Lender.

12. Change in Ownership of Borrower. Borrower shall not permit the transfer of
any ownership interest in Borrower, directly or indirectly, or permit the
creation of any new ownership interest in Borrower, or permit or effect any
change in the ownership, control or management of the Borrower or Project or
allow any modification or amendment in the organizational documents of Borrower,
without the written consent of Lender having been first obtained.

13. Security Documents. Borrower shall not create, incur, assume or permit any
assignment, lien, pledge or other encumbrance upon any of the collateral
described in this Agreement or any of the Security Documents, or any interest or
equity therein, other than to Lender.

14. Impairment of Project. Borrower shall not permit any action to be taken that
would result in any material impairment of the value of the Project.

15. Breach of Any Contract. Borrower shall not commit any act, or suffer or
permit any act to occur, that would, in any manner, constitute or give rise to a
material breach of any term, covenant or condition on Borrower’s part to be
performed under any contract or agreement to which Borrower is a party or by
which it is bound if such breach would have a materially adverse affect on the
Project, any other security for the Loan, or the financial condition of
Borrower.

16. Judgments. Borrower shall not permit any final judgment in excess of
$50,000.00, obtained against Borrower to remain unpaid (or, if any such judgment
is appealed, to remain unbonded) for a period of thirty (30) days following the
entry thereof; or, if any such judgment is affirmed on appeal, to permit the
judgment to remain unpaid for a period of thirty (30) days following entry of
the order affirming same.

17. Permitted Encumbrances and Prior Liens. Borrower shall not amend, modify or
permit to be modified or amended any provision of any document evidencing or
creating or affecting any of the Permitted Encumbrances.

18. Miscellaneous. Borrower (i) has not entered and will not enter into any
contract or agreement with any officer, or with any shareholder or affiliate of
Borrower, except with respect to Thomas L. Dempsey or Saddlebrook International
Tennis, Inc., on commercially reasonable and

 

9



--------------------------------------------------------------------------------

Loan #401663900

 

arms-length terms, (ii) will not incur any debt, secured or unsecured, direct or
contingent (including the guaranty of any obligation), other than the Loan,
provided, however, that nothing contained herein shall prohibit or constrain
Borrower from accepting any loan or any financial contribution from Thomas L.
Dempsey or Saddlebrook International Tennis, Inc., provide the same is not
secured by any collateral pledged to Lender; (iii) has not made and will not
make any loans or advances to any third party (including any shareholder or
affiliate of Borrower); (iv) is and will be solvent and pay its debts as they
become due; (v) will maintain books, records and bank accounts separate from
those of any other person or entity (including manager, members, officers,
shareholders and affiliates of Borrower); (vi) will be, and at all times will
hold itself out to the public as, a legal entity separate and distinct from any
other entity (including any manager, member, officer, shareholder, director or
affiliate of Borrower); (vii) will file its own tax returns; (vii) will maintain
adequate capital for the normal obligations reasonably foreseeable in a business
of its size and character and in light of its contemplated business operations;
(viii) will not enter into any transaction of merger or consolidation with, or
acquire (by purchase or otherwise) all or substantially all of the business
assets, stock or beneficial ownership of, any entity; (ix) will not commingle
any funds or other assets of Borrower with those of any other person or entity
(including any officer, shareholder, director, or affiliate of Borrower); and
(x) will not guaranty any debt or other obligation of any third party (including
any manager, member, officer, shareholder, director, or affiliate of Borrower).
As used in this paragraph, each reference to one or more principals or
affiliates of Borrower includes (but is not limited to) each guarantor of the
Loan or any part thereof.

19. Debt Service Coverage. The Borrower to maintain a minimum Fixed Charge
Coverage Ratio of 1.25 to 1.00 tested quarterly on a rolling four quarters basis
beginning March 31, 2014 (date of financial statement for testing); the
Numerator shall be Consolidated Pretax Net Income of Borrower and Corporate
Guarantor plus Interest Expense of Borrower and Corporate Guarantor plus
Depreciation and Amortization Expense of Borrower and Corporate Guarantor less
Non-recurring Gains plus Non-recurring Expenses less an assumed annual charge of
$300,000 for annual required Capital Expenditures; Denominator shall be Current
Maturities of Long Term Debt of Borrower and Corporate Guarantor plus Interest
Expense of Borrower and Corporate Guarantor plus Capital Lease payments of
Borrower and Corporate Guarantor. Notwithstanding the foregoing, in the event
that Borrower fails to achieve the aforementioned Fixed Charge Coverage Ratio
for any rolling four quarters, Borrower shall have thirty (30) days to cure the
default after written notification from the Lender. Borrower may, at its
discretion, elect to cure said Default by paying to Lender an amount of
outstanding principal equal to or exceeding the amount of the calculated
shortfall of the Fixed Charge Coverage Ratio such that when the Fixed Charge
Coverage Ratio is recalculated taking into account said principal payment to
Lender, the Fixed Charge Coverage Ratio of 1.25 to 1.00 is achieved, Lender
shall thereupon provide Borrower a written waiver of said default. The financial
data comprising both the Numerator and the Denominator will be derived from the
same prior 4 quarter period. For example, the March 31st, 2014 measurement will
use historical data from the 4 quarter period beginning 4/1/13 and ending
3/31/14. The one exception to this is that the historical amounts of Current
Maturities of Long Term Debt paid in accordance with the amortization schedule
of the to-be-paid-off SunTrust loan will be replaced with the amount of required
principal payments in accordance with the post-interest-only amortization
schedule of this new loan (i.e. $20,833.33 per month). Please refer to the
sample calculations for the 3/31/14 measurement, attached hereto as Exhibit “B”
for additional details.

 

10



--------------------------------------------------------------------------------

Loan #401663900

 

ARTICLE IV

EVENTS OF DEFAULT

The occurrence of any of the following shall constitute an “Event of Default”
hereunder:

1. Scheduled Payment. Borrower’s failure to make any payment required by the
Note within ten (10) days after due without notice or demand from Lender to
Borrower; or

2. Other Monetary Default. Borrower’s failure to make any other payment required
by this Agreement, or by any of the other Loan Documents, within ten (10) days
after due without notice or demand from Lender to Borrower; or

3. Performance of Covenants; Time to Cure. If Borrower defaults in the due
observance or performance of any other covenant or agreement made by Borrower
hereunder or under any other Loan Document (other than payment of money), and
such default continues for a period of thirty (30) days after written notice
thereof from Lender to Borrower [unless (i) such default, if curable, requires
work to be performed, acts to be done or conditions to be remedied which by
their nature cannot be performed, done or remedied, as the case may be, within
such 30-day period and Borrower shall diligently and continuously process the
same to completion, or (ii) Lender reasonably determines that Lender’s security
will be materially impaired if Borrower does not perform in less than thirty
(30) days, in which event Borrower shall have only such period following demand
in which to perform as Lender may specify]; or

4. Breach of Warranty. If any representation or warranty made by Borrower
hereunder, under any statement, instrument or certificate delivered in writing
by Borrower to Lender pursuant to the provisions hereof, or under any other
agreement between Borrower and Lender (including without limitation the Security
Documents), or otherwise, shall be determined by Lender to have been false or
misleading in any material respect as of the date on which the same was made; or

5. Default under Mortgage. If an Event of Default under the Mortgage shall occur
and be continuing after the grace and cure periods, if any, provided therein; or

6. Other Defaults. If there shall occur, and shall thereupon continue beyond any
applicable grace or curative period, any other event or circumstance that
constitutes a default or Event of Default under the terms of this (i) Agreement,
(ii) any of the other Loan Documents, (iv) any document evidencing or securing
any other present or future extension of credit from Lender to Borrower; or

 

11



--------------------------------------------------------------------------------

Loan #401663900

 

7. Attachment. Except as may be otherwise expressly provided hereunder, if an
attachment or any other lien (mechanic’s or otherwise) against the Land shall be
issued or entered and shall remain undischarged or unbonded for thirty (30) days
after the filing thereof; or

8. Levy Upon the Land. If levy is made under any process on, or a receiver be
appointed for, the Project or any other property of Borrower; or

9. Bankruptcy, Receivership, Insolvency, Etc. If Borrower or any Guarantor shall
commit an act of bankruptcy within the meaning of the Federal Bankruptcy Code,
or if bankruptcy, receivership, insolvency, reorganization, dissolution,
liquidation or other similar proceedings shall be instituted by or against
Borrower or any Guarantor for all or any part of its property under the Federal
Bankruptcy Code or other law of the United States or of any state or other
competent jurisdiction (domestic or foreign) and, if against Borrower or any
Guarantor, it shall consent thereto or shall fail to cause the same to be
discharged within sixty (60) days; or

10. Modification of Agreements. If Borrower materially modifies or amends any
contract, agreement or other document in violation of any provision of this
Agreement or the other Loan Documents; or

11. Guaranty. If (i) any Guaranty shall cease to be in full force and effect,
provided, however, that it shall not be an Event of Default of the Guaranty of
Thomas L. Dempsey if Thomas L. Dempsey expires or becomes legally incompetent
and Lender receives a substitute guarantor of equal creditworthiness (including
the estate of Thomas L. Dempsey) acceptable to Lender in its sole and absolute
within thirty (30) days of death or incapacity, or if the Guaranty of Thomas L.
Dempsey is no longer in effect; (ii) any Guarantor, if a legal entity, shall be
dissolved or shall otherwise cease to exist under the laws of the state of its
organization, (iv) any Guarantor shall deny or disaffirm such Guarantor’s
obligations under the Guaranty executed thereby, or (v) a material adverse
change of Guarantor; or.

12. Post Closing Requirements. Borrower’s failure to provide to Lender and/or
Lender’s counsel any and all post closing requirements within thirty (30) days
of the date of closing; or

13. Notices by Borrower Pursuant to F. S. § 697.04(1)(b). If Borrower shall file
for record a notice limiting the maximum principal amount secured by the
Mortgage to an amount less than the amount specified in Paragraph 28 of the
Mortgage.

 

12



--------------------------------------------------------------------------------

Loan #401663900

 

ARTICLE V

REMEDIES

If an Event of Default shall occur and be continuing, beyond any applicable cure
period, Lender may, at its option:

1. Acceleration. Declare all amounts previously advanced to Borrower hereunder
or under the Note, and all interest accrued and unpaid thereon, and all other
obligations evidenced or secured by this Agreement, the Note or the other Loan
Documents, to be immediately due and payable without presentment, demand,
protest or further notice of any kind (all of which hereby are expressly
waived), which may, at the option of Lender, bear interest at the maximum rate
of interest allowed by law, and Lender may thereupon institute proceedings to
collect the same and/or foreclose the Mortgage.

2. Enforcement of Security. Exercise its rights and remedies under the Note and
under any of the other Loan Documents, including the Security Documents, in
accordance with their terms.

3. Receiver. Appoint a receiver as a matter of strict right, for the purpose of
protecting, preserving and operating the Project, preventing waste, and
protecting all rights accruing to Lender by virtue of this Agreement or the
other Loan Documents. All expenses incurred in connection with the appointment
of a receiver, or in protecting, preserving or operating the Project, shall be
chargeable against Borrower and shall be secured by the Security Documents.

4. Other. Cumulatively exercise any other remedy specifically granted hereunder
or now or hereafter existing in equity, at law, by virtue of statute or
otherwise.

ARTICLE VI

OTHER PROVISIONS

1. Loan Expenses. Borrower shall pay all costs and expenses in connection with
the Loan, including without limitation any broker’s fees and commissions,
Lender’s reasonable attorneys’ and legal assistants’ fees, documentary,
intangible and other taxes, recording costs and expenses, surveys required to be
furnished by Borrower, appraisals, abstracting charges, policies of title
insurance and any endorsements thereto, and license and permit fees and Borrower
shall indemnify and hold harmless Lender from and against any and all costs,
losses, liability and expense arising in connection with any of the foregoing.
Borrower hereby authorizes Lender to utilize the proceeds of the Loan to satisfy
any and all of the costs and expenses referred to herein and no further
direction or authorization from Borrower shall be necessary to warrant
disbursements in payment of the foregoing.

2. Further Assurances. Borrower agrees that at anytime, and from time to time,
after the execution and delivery of this Agreement, it shall, upon the request
of Lender, execute and deliver such further documents and do such further acts
and things as Lender may reasonably request in order to more fully effectuate
the purposes of this Agreement and the other Loan Documents.

3. Assignment. Lender, in the exercise of its sole discretion, may (i) assign
this Agreement and the other Loan Documents, including all of its rights
hereunder and thereunder, and

 

13



--------------------------------------------------------------------------------

Loan #401663900

 

cause the assignee or any subsequent assignee to make any advances of Loan
proceeds not made at the time of the assignment, or (ii) participate the Loan
with one or more other lending institutions; and, in either such event, all the
provisions of this Agreement shall continue to apply to the Loan. Lender shall
have the right to disclose to any prospective assignee of or participant in the
Loan such information regarding Borrower or any Guarantor as Lender may deem
necessary or expedient. Borrower shall have no right to assign this Agreement or
the proceeds to be advanced hereunder without Lender’s prior written consent.

4. Rights, Remedies, Powers. Each and every right, remedy and power granted to
Lender hereunder shall be cumulative and in addition to any other right, remedy
or power herein specifically granted, now or hereafter existing in equity, at
law, by virtue of statute or otherwise and may be exercised by Lender from time
to time concurrently or independently and as often and in such order as Lender
may deem expedient. Any failure or delay on the part of Lender in exercising any
such right, remedy or power, or abandonment or discontinuance of steps to
enforce the same, shall not operate as a waiver thereof or affect Lender’s right
thereafter to exercise the same, and any single or partial exercise of any such
right, remedy or power shall not preclude any other or further exercise thereof
or the exercise of any other right, remedy or power. In the event Lender shall
have proceeded to enforce any such right, remedy or power and such proceedings
shall have been determined adversely to Lender, then in each such event Borrower
and Lender shall be restored to their former positions and the rights, remedies
and powers of Lender shall continue as if no such proceedings had been taken.
Notwithstanding anything to the contrary contained in this Agreement or any of
the other Loan Documents, in the event of any breach or alleged breach by Lender
of any obligation of Lender to exercise reasonable discretion, or to take any
required or permitted action in a timely fashion, under any provision hereof or
thereof, then Borrower’s sole remedy in connection with any such breach or
alleged breach shall be an action for specific performance against Lender.

5. Modification, Waiver, Consent. Any modification or waiver of any provision of
this Agreement or any consent to any departure of any provision of this
Agreement or any consent to any departure by Borrower therefrom shall not be
effective in any event unless the same is in writing and signed by Lender, and
then such modification, waiver or consent shall be effective only in the
specific instance and for the specific purpose given. Any notice to or demand on
Borrower in any event not specifically required of Lender hereunder shall not
entitle Borrower to any other or further notice or demand in the same, similar
or other circumstances unless specifically required hereunder. Any advance of
Loan proceeds hereunder shall not constitute a waiver of any of the conditions
of Lender’s obligations to make further advances nor, in the event Borrower is
unable to satisfy any such condition, shall any such waiver have the effect of
precluding Lender from thereafter declaring such inability to be an Event of
Default as hereinabove provided. From and after the occurrence of any Event of
Default, Lender may accept or reject any offer or undertaking by Borrower to
cure same in the exercise of Lender’s sole discretion.

 

14



--------------------------------------------------------------------------------

Loan #401663900

 

6. Communications. Any notice, request, demand, consent, approval or other
communication provided or permitted hereunder shall be in writing and be sent by
United States first class mail or registered mail return receipt requested,
postage prepaid, or by prepaid guaranteed overnight courier, and in any case
addressed to the party for whom it is intended at the following addresses:

 

If to BORROWER:    SADDLEBROOK RESORTS, INC., a Florida    corporation    5700
Saddlebrook Way    Wesley Chapel, Florida 33543 If to LENDER:    USAMERIBANK   
4790 140th Avenue North    Clearwater, Florida 33762    Attention: Commercial
Loan Department

With a copy to:

   TRENAM, KEMKER, SCHARF, BARKIN,    FRYE, O’NEILL & MULLIS, P.A.    101 East
Kennedy Boulevard - Suite 2700    Tampa, Florida 33602    Attn: Robert G. Stern,
Esquire

provided, however, that any party may change its address for purposes of receipt
of any such communication by giving at least ten (10) days written notice of
such change to the other parties in the manner above prescribed. Any notice
given in accordance with the above provisions shall be deemed received and
effective on the date of delivery by prepaid guaranteed overnight delivery
service or courier, or the third business day after the date on which it is
placed in the United States Mail, postage prepaid. Borrower hereby irrevocably
appoints, designates and authorizes Lender as its agent to file for record any
notices that Lender deems necessary or desirable to protect its interest
hereunder or under the Note or the Security Documents, provided such actions do
not further increase Borrower’s obligations under the Loan.

7. Governing Law. This Agreement shall be governed by and be construed in
accordance with the laws of the State of Florida.

8. Severability. In case any one or more of the provisions of this Agreement
shall be invalid, illegal or unenforceable in any respect, the validity of the
remaining provisions shall be in no way affected, prejudiced or disturbed
thereby.

9. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original but all of which together shall constitute
one agreement.

 

15



--------------------------------------------------------------------------------

Loan #401663900

 

10. Entire Agreement. This Agreement, the Note, and the other Loan Documents
contain the entire agreement between Lender and Borrower with respect to the
subject matter hereof and thereof, and supersede and cancel any prior or
contemporaneous understandings and agreements between Lender and Borrower with
respect thereto.

11. Binding Effect. This Agreement, subject to the provisions of paragraph 3
above, shall be binding upon and shall inure to the benefit of the permitted
successors and assigns of Borrower and Lender.

12. No Partnership or Joint Venture. Nothing contained herein nor the acts of
the parties hereto shall be construed to create a partnership or joint venture
between Borrower and Lender.

13. Receipt of Monies. The receipt by Lender of any sum of money pursuant to
this Agreement with knowledge of the breach of any term, covenant or provision
of this Agreement shall not be deemed a waiver of such breach. No payment by
Borrower or receipt by Lender of a lesser amount than any sum of money herein
stipulated shall be deemed to be other than on account of such stipulated sum,
nor shall any endorsement or statement on any check, or any letter accompanying
any check, be deemed an accord and satisfaction and Lender may accept such
payment or check without prejudice to Lender’s right to recover the balance of
any payment or other monies under this Agreement or pursue any of the remedies
hereunder or under the other Loan Documents.

14. Survival of Provisions. All covenants, agreements, representations and
warranties made in this Agreement and the documents delivered in support of the
Loan shall be deemed to have been material and relied on by Lender and shall
survive the execution and delivery to Lender of the Note and the other Loan
Documents, and the disbursement of funds pursuant this Agreement.

15. Indemnification. Without limiting any of the other provisions contained in
this Agreement, the Note or the other Loan Documents, Borrower agrees to
indemnify and hold Lender harmless from and against any and all liability,
deficiency, damage, cost or expense resulting from (i) any misrepresentation,
material omission, breach of warranty or representation, or the non-fulfillment
of any covenant or agreement on the part of Borrower under or relating to this
Agreement, the Note or the other Loan Documents, or (ii) any allegation that the
relationship of Lender and Borrower is anything other than that of a secured
lender and a borrower; and any and all actions, suits, proceedings, demands,
assessments, judgments, costs, legal and accounting fees or other expenses
incident to the foregoing indemnification by Borrower pursuant to this
paragraph.

16. Conflict With Note and Other Loan Documents. In the event of any conflict
between the terms of this Agreement and the terms of the Note or the other Loan
Documents, the terms of this Agreement shall control and govern in all respects.
However, to the greatest extent possible, the provisions of this Agreement shall
be deemed supplemental to and not in derogation of the Note and the other Loan
Documents.

 

16



--------------------------------------------------------------------------------

Loan #401663900

 

17. Headings. The headings of the articles and paragraphs of this Agreement are
for convenience and reference only and shall not be considered a part hereof nor
shall they be deemed to limit or otherwise affect any of the provisions hereof.

18. Exhibits. All of the exhibits attached hereto are incorporated herein by
reference and form a part of this Agreement.

19. Saturday, Sunday or Non-Business Day. If the date for the performance of any
term, provision or condition (monetary or otherwise) under the Loan shall happen
to fall on a Saturday, Sunday or other non-business day, the date for the
performance of such term, provision or condition shall be extended to the next
succeeding business day thereafter occurring.

20. Brokerage Commissions. Any brokerage commissions or finder’s fees in
connection with the Loan and this Agreement and all of the transactions
contemplated hereby shall be payable by Borrower and not by Lender and Borrower
does hereby agree to forever indemnify, exonerate and hold Lender harmless from
and against any and all claims of any broker or finder arising out of the
transactions contemplated hereby.

21. Documentary Stamp Tax and Intangible Tax, Etc. Borrower hereby agrees to
defend, indemnify, and hold Lender harmless from and against any and all
liability for documentary stamp taxes and intangible taxes (together with all
interest, penalties, costs, and attorneys’ fees incurred in connection
therewith) that at any time may be levied, assessed, or imposed by the State of
Florida or any other governmental entity or agency (i) upon the Note, the
Mortgage, or any of the other Loan Documents, (ii) upon any promissory note,
mortgage or other document that was amended, extended or renewed by the Note,
the Mortgage or any of the other Loan Documents, (iii) upon any amendment,
extension, or renewal of any of the foregoing, or (iv) upon Lender by virtue of
owning or holding any of the foregoing instruments or documents; all of which
shall be secured by the lien and security interest of the Security Documents.
The provisions of this Section shall survive the repayment of the Note and the
satisfaction of the Mortgage and the other Loan Documents for so long as any
claim may be asserted by the State of Florida or any such other governmental
entity or agency.

22. JURY TRIAL WAIVER. Neither Borrower nor Lender, nor any successor to or
assignee of either of them, shall seek (and each of them hereby irrevocably
waives its right to seek) a jury trial in any lawsuit, counterclaim or other
litigation proceeding based upon or arising out of this Agreement, any of the
other Loan Documents, any related instrument or agreement, any collateral for
the payment of the loan, or any dealings or relationships between or among any
such persons or entities with respect to the Loan. Neither Borrower nor Lender,
nor any such other person or entity, shall seek to consolidate any such action
in which a jury trial has been waived with any other action in which a jury
trial cannot be or has not been waived. The provisions of this paragraph will be
subject to no exceptions.

 

17



--------------------------------------------------------------------------------

Loan #401663900

 

Borrower acknowledges that the provisions of this paragraph have been fully
discussed by the parties; that no party has represented to any other party that
the provisions of this paragraph will not be fully enforced in all
circumstances; that Borrower was represented by legal counsel in the negotiation
of this paragraph; and that Borrower bargained at arm’s length, in good faith,
and without coercion or duress.

(Signatures on following page)

 

18



--------------------------------------------------------------------------------

Loan #401663900

 

IN WITNESS WHEREOF, Borrower and Lender have caused this Loan Agreement to be
duly executed as of the date first above written.

 

    BORROWER: WITNESSES:     SADDLEBROOK RESORTS, INC., a Florida corporation
LOGO [g767472ex10_1pg019a.jpg]     By:   LOGO [g767472ex10_1pg019b.jpg]
Print Name:  

BARBARA A. BACOT

      Thomas L. Dempsey, Chief Executive Officer LOGO [g767472ex10_1pg019c.jpg]
      Print Name:  

Robert G. Shaw

      As to Borrower             LENDER:       USAMERIBANK, a Florida banking
corporation LOGO [g767472ex10_1pg019d.jpg]     By:    LOGO
[g767472ex10_1pg019e.jpg] Print Name:   LOGO [g767472ex10_1pg019f.jpg]      
Robert Shaw, Vice President LOGO [g767472ex10_1pg019g.jpg]     Print Name:  

Gregory R. Riehle

    As to Lender    

 

19